Citation Nr: 1702244	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating), effective prior to June 14, 2011. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from April 1982 to April 1984. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in November 2003.  The RO issued a Statement of the Case (SOC) in May 2005.  In May 2005, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In May 2008 and July 2009, the Board remanded the TDIU claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. In a decision promulgated in March 2010, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's March 2010 decision and remand the case to the Board for further development and readjudication.  In a February 2011 Order, the Court granted the Joint Motion.  The case was returned to the Board.  In August 2011 and July 2012, the Board remanded the TDIU claim to the RO via the AMC, in Washington, DC, for further development.  

In August 2015, the Board granted service connection for major depressive disorder with anxiety, and remanded the TDIU issue for further development of the record.  

In July 2016, the RO assigned a 100 percent evaluation for major depressive disorder with anxiety, effective June 14, 2011.  The RO also granted special monthly compensation (SMC) based on housebound status, effective June 14, 2011.  

Significantly, with regard to the claim for a TDIU rating, the grant of a schedular 100 percent disability rating moots the issue of entitlement to a TDIU rating, after the effective date of that rating. Herlehy v. Principi, 15 Vet. App. 33 (2001).  Therefore, in the current appeal, the claim for a TDIU rating is essentially moot since the June 14, 2011, effective date of the 100 percent rating for major depressive disorder with anxiety.  The issue remaining on appeal - namely, entitlement to a TDIU rating prior to June 14, 2011 - has been recharacterized accordingly.


FINDING OF FACT

On September 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that he wanted to withdraw his claim of entitlement to a TDIU prior to June 14, 2011.  


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In September 2016, the Veteran, via his attorney, submitted a statement indicating that he wished to withdraw the appeal for entitlement to a TDIU rating prior to June 14, 2011.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 
ORDER

The appeal is dismissed. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


